Citation Nr: 0212048	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 20 percent 
for mild diffuse spondylosis of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent 
for mild degenerative changes of the thoracic spine.  

4.  Entitlement to an effective date earlier than June 13, 
1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).  

(The issue of entitlement to an initial rating in excess of 
10 percent for mild degenerative changes of the thoracic 
spine is the subject of a later decision.) 



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

By a rating decision in October 1997, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling from 
April 30, 1997.  The veteran perfected an appeal of the 30 
percent disability rating for PTSD.  In October 1998 and 
February 2002, the evaluation was increased to 50 percent and 
70 percent, respectively, effective April 30, 1997.  In a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  There is 
nothing in the record showing that the veteran was only 
seeking a 70 percent rating for his service-connected PTSD.  
Further, there is no written withdrawal of the issue under 
38 C.F.R. § 20.204.  Therefore, the Board will consider the 
increased rating issue on appeal.  

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for tinnitus 
and bilateral hearing loss.  During the pendency of the 
appeal, the RO, in a February 2000 rating decision, granted 
service connection for tinnitus and bilateral hearing loss, 
evaluated as 10 percent and noncompensably disabling, 
respectively.  The veteran was notified of this decision and 
did not file a notice of disagreement.  Therefore, the issue 
of any higher evaluation for these disabilities is not 
presently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997)(where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).

The Board is undertaking additional development on the issue 
of entitlement to an initial evaluation in excess of 10 
percent for mild degenerative changes of the thoracic spine, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD was not productive of total 
occupational and social impairment prior to June 13, 1998.  

3.  For the period from June 13, 1998, the veteran's PTSD is 
productive of total occupational and social impairment.  

4.  The veteran's service-connected low back disability is 
manifested by complaints of pain productive of functional 
impairment comparable to no more than moderate limitation of 
motion, with no neurological findings.  

5.  In July 1998, the veteran filed a claim for TDIU wherein 
he reported that he last worked on June 12, 1998.  

6.  In February 2002, the RO granted TDIU effective June 13, 
1998.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 
percent for PTSD, prior to June 13, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).  

2.  The criteria for a 100 percent rating for PTSD, from June 
13, 1998, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2001).  

3.  The criteria for an initial rating in excess of 20 
percent for mild diffuse spondylosis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001).

4.  An effective date earlier than June 13, 1998, for the 
grant of TDIU is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect."  That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result.  
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result.").  And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'"  
(Citations omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the April 2002 and July 2002 Statement of 
the Case (SOC), and the October 1998, October 1999, September 
2000, October 2000, June 2001 and March 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC and 
subsequent SSOC also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private and 
VA treatment records, and reports of VA examinations 
conducted in conjunction with the claims on appeal.  The 
veteran has not identified any outstanding evidence that 
would support his claims.  A review of the record reveals 
that in correspondence dated in February 2001 the RO 
requested that the veteran identify health care providers who 
had treated him for the claimed conditions, however, no 
response was received.  

The record reflects that the claimant received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the claimant in obtaining evidence.  In this regard, the 
Board particularly notes the RO letters to the veteran in 
August and September 2001.  These letters not only explained 
in plain language what evidence was needed to substantiate 
the claims, they also explained what the essential contents 
of that evidence must be, and advised the claimant of both 
what VA would do to obtain evidence and what type of evidence 
he should submit on his own behalf.  Hence, the Board 
concludes that the correspondence discussed above 
demonstrates compliance with VA's notification requirements 
to the extent required by law.  Quartuccio v. Principi, __ 
Vet. App. __, No. 01-997 (June 19, 2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  PTSD

Factual Background

By a rating decision in October 1997, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling from 
April 30, 1997.  The award was based, in part, on a report of 
VA examination in August 1997, which reflected a diagnosis of 
PTSD.  The examiner commented that the veteran's PTSD was 
mild to moderate and was manifested by difficulty sleeping, 
flashbacks, nightmares with avoidance of activities, 
diminished interest, distressing recollection, anxiety and 
depression.  The global assessment of functioning (GAF) score 
was 75.  

Received in September 1997 was a hospital report from Richard 
Young Hospital dated in October 1996.  The report showed that 
on October 24 the veteran presented on a voluntary basis 
after an episode in which he rammed a police car and isolated 
in a house with a shotgun.  He had a history of heavy alcohol 
use until four months earlier.  He was admitted on assault 
and suicide precautions.  Mental status examination showed 
that the veteran complained of headache, but was alert and 
oriented.  His flow of thought was intact.  His content of 
thought was notable for racing thoughts, persecutory and 
jealous delusions.  He denied auditory or visual 
hallucinations.  His insight and judgment were considered 
limited given his recent behavior.  Diagnosis was major 
depression, single episode with psychotic features and 
alcohol dependence in remission.  The GAF score was 24.  The 
veteran was treated with Ativan and Haldol.  By the fourth 
hospital day, his psychotic symptomatology had resolved and 
his mood was improved.  The veteran was discharged on October 
31.  

A VA discharge summary showed that the veteran was admitted 
in April 1998 with increasing difficulties coping over the 
proceeding several weeks.  He had discontinued his 
medications and was having increased difficulties with sleep, 
increasing flashbacks, nightmares, inability to sleep and 
increased anger.  The GAF score at discharge was 38.  

On VA examination in June 1998, the veteran's subjective 
complaints included recurrent nightmares 2-3 times a week, 
flashbacks, avoidance behaviors, inability to recall aspects 
of Vietnam, decreased interest in significant activities, 
feelings of detachment, markedly restricted range of affect, 
difficulty falling asleep, irritability, outbursts of anger, 
difficulty concentrating, hypervigilance and an exaggerated 
startle response.  Mental status examination revealed that 
the veteran was well attired and well oriented to time, place 
and person.  His affect was flattened with a withdrawn type 
of attitude.  He showed moderate anxiety and depression.  His 
mood was stable.  He was able to follow a goal idea without 
disruption and there was no tangential or fragmented thought 
noted.  He admitted to hearing voices.  His intelligence was 
judged as average.  Recent and remote memory were 
satisfactory with some possible interference with recent 
recall.  He denied any current suicidal ideations, but it was 
felt that there may be some delusional ideation and some 
possible ongoing hallucinatory experiences.  Insight was 
impaired.  Judgment appeared satisfactory.  The diagnosis was 
PTSD, chronic, severe.  The GAF score was 60.  The examiner 
opined that the veteran was severely impaired and was barely 
employable.  

In July 1998, the veteran filed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, wherein he reported that he was last 
employed on June 12, 1998.  

In a July 1998 statement, L. M., a VA physician, indicated 
that the veteran continued to experience significant PTSD 
symptoms to the degree that he was unable to maintain 
employment.  

In October 1998, the evaluation for PTSD was increased to 50 
percent effective April 30, 1997.  

In a VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, dated in 
January 1999, the veteran's former employer indicated that 
the veteran was terminated due to excessive absenteeism and 
had last worked on June 16, 1998.  

On VA examination in July 1999, the veteran's subjective 
complaints included sleep difficulties, dreams, nightmares 
and flashbacks.  Following mental status examination, the 
diagnosis was PTSD, severe.  It was noted that the veteran 
had inadequate social and occupational functioning.  The GAF 
score was 60.  

In October 1999, the RO granted service connection for 
anxiety and depression as secondary to PTSD.  The conditions 
were included in the 50 percent rating assigned for PTSD.  

The veteran was afforded another VA examination in August 
2000.  Mental status examination showed that he was 
adequately dressed and groomed maintaining good eye contact.  
His affect was quite sad and constricted.  His mood was very 
depressed.  He was oriented in all spheres.  There was no 
indication of any abnormal thoughts.  There were problems 
with his memory and recall.  Insight and judgment were 
intact.  He denied any hallucinations or delusions.  He also 
denied any homicidal or suicidal ideations.  There seemed to 
be an anxiety process going on throughout the interview 
process.  He admitted to sleep disturbances, having to deal 
with dreams and nightmares of his Vietnam experience and 
being isolative in his current situation as a civilian.  The 
GAF score was 60.  The examiner noted that the veteran's PTSD 
continued to affect his day-to-day activities.  The examiner 
stated that the veteran had persistent flashbacks and 
frightening dreams resulting in severe anxiety reaction along 
with experiencing lack of motivation and energy as a result 
of his continuing depression.  

In an August 2001 statement, M. C., a private psychologist, 
reported seeing the veteran that month for evaluation 
purposes.  The veteran reported that he had to have his wife 
by his side at all times because he was afraid to be alone.  
Mental status examination showed that his speech was 
constantly pressured.  His affect and mood were decidedly 
anxious.  His mental content was conspicuous for paranoid 
ideation.  The diagnosis included PTSD.  A GAF score of 32 
was assigned.  The examiner concluded that PTSD prevented the 
veteran from gainful employment.  

Following VA examination in October 2001, the examiner noted 
that the burden of the veteran's psychological distress 
continued to bear down on his ability to maintain adequate 
social and occupational functioning as his condition 
progressed, resulting in deterioration of his ability, not 
only in terms of cognitive but also with his behavioral and 
social functioning.  

VA medical records dated in 2001 and 2002 reflect continued 
treatment for PTSD, with GAF scores ranging from 35 to 50.  

In a February 2002 rating decision, the evaluation for PTSD 
was increased to 70 percent effective April 30, 1997.  The 
decision also granted TDIU effective June 13, 1998.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran filed his claim for service connection for PTSD 
in April 1997.  Effective November 7, 1996, before his claim 
was filed, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 
C.F.R. § 4.130].  Because the veteran's claim was filed after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. 
Prec. Op. No. 3-2000 (April 10, 2000).

Under the new criteria, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board's evaluation of the evidentiary record permits the 
conclusion that the veteran's PTSD warrants a 100 percent 
rating.  The veteran's PTSD symptoms have been described in 
detail above and include increased anger, anxiety, 
depression, nightmares, flashbacks, social and emotional 
isolation, and difficulty sleeping.  His GAF scores have 
fluctuated between 32 and 60.  It is clear that the veteran 
does not have all of the symptomatology consistent with a 100 
percent rating.  For example, he is described as being 
oriented to time and place and has shown no gross impairment 
in thought processes or communication.   However, all 
schedular criteria need not be met in order for an increased 
disability rating to be assigned.  See 38 C.F.R. § 4.21.

The Board believes the evidence of record generally supports 
a finding that the veteran's PTSD has resulted in total 
occupational and social impairment.  VA and private 
physicians have indicated the veteran is unemployable due to 
PTSD and TDIU has been granted from June 13, 1998, the day 
following his last reported date of employment.  In addition, 
the most recent VA examination in October 2001 indicated that 
his behavioral and social functioning continued to 
deteriorate due to PTSD symptomatology.  Although it is clear 
that the veteran does not meet all of the criteria that are 
required for a 100 percent rating, the Board believes that 
the benefit of the doubt rule is for application with respect 
to the matter of the assignment of a 100 percent rating.  A 
100 percent rating is therefore assigned for the veteran's 
service-connected PTSD.  Because this conclusion is based on 
the veteran's unemployability due to PTSD, the 100 percent 
evaluation is assigned effective as of June 13, 1998, the day 
following his last reported date of employment.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against a rating in excess 
of 70 percent for PTSD, prior to June 13, 1998.  In reaching 
this conclusion, the Board notes that his hospitalization in 
1996, prior to the rating period, was not for PTSD but for 
other disabilities.  The GAF score was 75 on VA examination 
in August 1997 and was still at 60 at the VA examination in 
June 1998.  At the later occasion, he was still described as 
employable, if barely so.  This evidence is clear and 
decisively against a rating in excess of 70 percent.  Indeed, 
it would not support a 70 percent rating.  While there was 
one episode of hospitalization in April 1998 when the GAF 
score was 38, the Board finds this was an acute episode given 
the findings and evaluations both before and after on the VA 
examination in August 1997 and June 1998.  Accordingly, the 
Board finds the clear weight of the most probative evidence 
is against the assignment of a 100 schedular percent 
evaluation prior to June 13, 1998.  

II.  Lumbar Spine

Factual Background

The service medical records are negative for a back 
condition.

On VA examination in October 2001, the veteran complained of 
pain, mainly in his low back, and reported that his back 
became easily fatigued after a couple of hours of being up 
and around.  He indicated that sometimes the pain became 
severe enough to require him to rest for a while.  He took 
medication for pain that helped quite a bit.  He reported 
periods of flare-ups when he performed repetitive tasks such 
as bending over and picking things up, however, he denied 
these ever caused him any significant disability such as 
being laid up in bed.  He stated that he did use a cane 
occasionally due to the amount of back pain.  

On physical examination, range of motion of the back was 
forward flexion to 90 degrees, extension to 10 degrees, left 
lateral bending to 20 degrees, right lateral bending to 15 
degrees and rotation to 20 degrees in each direction.  He 
reported pain on forward bending from 75 to 90 degrees.  With 
right lateral bending pain occurred at 10 degrees.  Spasm was 
palpable in the right lower paraspinous muscles throughout 
the examination.  There was also tenderness during palpation.  
There was no weakness demonstrated though.  There were no 
postural abnormalities or fixed deformities noted.  There 
were no neurological abnormalities.  X-rays were interpreted 
as showing mild diffuse spondylosis of the lumbar spine.  The 
diagnosis was chronic low back pain.  

In an April 2002 rating decision, the RO granted service 
connection for mild diffuse spondylosis of the lumbar spine, 
evaluated as 20 percent disabling.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Codes 5010-5292.  Under 
the relevant diagnostic criteria, degenerative or traumatic 
arthritis, substantiated by X-ray findings, is rated on the 
basis of limitation of motion of the affected joint or joints 
involved.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 20 percent evaluation requires moderate 
limitation of motion, and a 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Diagnostic Code 5293 provides a 20 percent evaluation for 
moderate intervertebral disc syndrome with recurring attacks, 
a 40 percent evaluation for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 5293.  

Alternatively, the Board notes that under Diagnostic Code 
5295 a lumbosacral strain accompanied by muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture does not meet the criteria for a 
higher evaluation under any of the aforementioned Diagnostic 
Codes.  In this regard, the Board notes that the October 2001 
VA examination does not reflect that the veteran has listing 
of the whole spine, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  The spasms shown on evaluation 
are consistent with the currently assigned 20 percent.  There 
was no weakness of the lumbar spine noted.  As such, there is 
no evidence that would warrant a 40 percent rating under 
Diagnostic Code 5295.  In addition, while acknowledging that 
the veteran does have objectively demonstrated limitation of 
motion of the back (forward flexion to 90 degrees without 
pain, extension to 10 degrees without pain, left lateral 
flexion to 20 degrees, right lateral flexion to 15 degrees 
and rotation to 20 degrees), the Board does not consider the 
reduced range of motion to be more than moderate, even with 
consideration of complaints of pain on forward flexion beyond 
75 degrees or extension beyond 10 degrees.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of any functional loss due to pain, or any 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints when the rating code 
under which the veteran is rated contemplates limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this case, however, there is no evidence suggesting that the 
veteran incurs any additional functional loss due to pain 
that is not already considered by the currently assigned 
evaluation of the Code under which the veteran is currently 
rated.  Thus, the Board finds that 38 C.F.R. §§ 4.40 and 4.45 
do not provide a basis for a higher rating under Diagnostic 
Code 5292.

Moreover, the Board finds that the probative medical evidence 
does not show that the veteran currently suffers from severe 
intervertebral disc syndrome, with recurrent attacks with 
intermittent relief.  In fact, the October 2001 examination 
found no definitive neurological findings.  As such, the 
Board is unable to conclude that the current symptomatology 
meets the criteria for a 40 percent rating under Diagnostic 
Code 5293.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. § 
5107.  

III.  Earlier Effective Date for TDIU

Factual Background

In July 1998, the veteran filed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, wherein he reported that he was unable to 
work because of a service-connected disability and that he 
last worked on June 12, 1998.  

In a VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, dated in 
January 1999, the veteran's former employer indicated that 
the veteran was terminated due to excessive absenteeism and 
had last worked on June 16, 1998.  

In a February 2002 rating decision, the RO granted 
entitlement to TDIU effective June 13, 1998.  

Analysis

Generally, the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

In this case, the RO granted TDIU effective from June 13, 
1998, the day following the veteran's last reported date of 
employment.  For the same reasons noted above on page 14 that 
the Board finds a schedular rating in excess of 70 percent is 
not warranted prior to June 13, 1998, the Board finds that 
they veteran is not entitled to a TDIU rating during that 
period.  The veteran admits that he was working until June 
12, 1998.  He was found to be employable, if barely so, as 
late as the VA examination in June 1998.  The acute 
exacerbation at the time of hospitalization in April 1998 is 
clearly outweighed by the findings and evaluations on VA 
examination in August 1997 and June 1998.  The Board notes 
that the veteran's former employer confirmed that his last 
day of employment was in June 1998.  As such, TDIU may not be 
paid from a date prior thereto since the clear weight of the 
evidence demonstrates he was working and was capable of 
working to that date.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an earlier effective date, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107. 



ORDER

Entitlement to a rating in excess of 70 percent for PTSD, 
prior to June 13, 1998, is denied.  

Entitlement to a 100 percent rating for PTSD, from June 13, 
1998, is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to an initial rating in excess of 20 percent for 
mild diffuse spondylosis is denied.  

Entitlement to an effective date earlier than June 13, 1998, 
for the grant of TDIU is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

